        Case 2:17-cv-04540-WB Document 169 Filed 05/15/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA and
STATE OF NEW JERSEY,

                            Plaintiffs,

                     v.                                  No. 2:17-cv-04540-WB

DONALD J. TRUMP, in his official capacity as
President of the United States; ALEX M. AZAR II, in
his official capacity as Secretary of Health and Human
Services; UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES; STEVEN T.
MNUCHIN, in his official capacity as Secretary of the
Treasury; UNITED STATES DEPARTMENT OF THE
TREASURY; RENE ALEXANDER ACOSTA, in his
official capacity as Secretary of Labor; UNITED
STATES DEPARTMENT OF LABOR; and UNITED
STATES OF AMERICA.

                            Defendants.


                                   JOINT APPENDIX
                  Case 2:17-cv-04540-WB Document 169 Filed 05/15/19 Page 2 of 7


                                                 JOINT APPENDIX – INDEX
   Exhibit
                   Begin Bates       End Bates                                        Description
   Number
Regulatory History
Exhibit 1      JA-0000001         JA-0000055       Final Religious Exemption Rule, 83 Fed. Reg. 57,536 (Nov. 15, 2018)

Exhibit 2      JA-0000056         JA-0000095       Final Moral Exemption Rule, 83 Fed. Reg. 57,592 (Nov. 15, 2018)

Exhibit 3      JA-0000096         JA-0000097       2017 HRSA Guidelines, 83 Fed. Reg. 8487 (Feb. 27, 2018)

Exhibit 4      JA-0000098         JA-0000141       Religious Exemption IFR, 82 Fed. Reg. 47,792 (Oct. 13, 2017)

Exhibit 5      JA-0000142         JA-0000166       Moral Exemption IFR, 82 Fed. Reg. 47,838 (Oct. 13, 2017)

Exhibit 6      JA-0000167         JA-0000168       Executive Order 13798 (May 4, 2017)

Exhibit 7      JA-0000169         JA-0000179       FAQs about ACA Implementation Part 36 (Jan. 9, 2017)

Exhibit 8      JA-0000180         JA-0000182       2016 HRSA Guidelines, 81 Fed. Reg. 95,148 (Dec. 27, 2016)

Exhibit 9      JA-0000183         JA-0000187       Request for Infomation, 81 Fed. Reg. 47,741 (July 22, 2016)

Exhibit 10     JA-0000188         JA-0000217       Final Rules, 80 Fed. Reg. 41,318 (July 14, 2015)

Exhibit 11     JA-0000218         JA-0000227       NPRM, 79 Fed. Reg. 51,118 (Aug. 27, 2014)

Exhibit 12     JA-0000228         JA-0000237       IFR, 79 Fed. Reg. 51,092 (Aug. 27, 2014)

Exhibit 13     JA-0000238         JA-0000268       Final Rule, 78 Fed. Reg. 39,870 (July 2, 2013)

Exhibit 14     JA-0000269         JA-0000289       NPRM, 78 Fed. Reg. 8456 (Feb. 6, 2013)

Exhibit 15     JA-0000290         JA-0000297       ANPRM, 77 Fed. Reg. 16,501 (Mar. 21, 2012)

Exhibit 16     JA-0000298         JA-0000303       Final Rule, 77 Fed. Reg. 8725 (Feb. 15, 2012)

Exhibit 17     JA-0000304         JA-0000309       IFR, 76 Fed. Reg. 46,621 (Aug. 3, 2011)

Exhibit 18     JA-0000310         JA-0000312       2011 HRSA Guidelines

Exhibit 19     JA-0000313         JA-0000561       Institute of Medicine, Clinical Preventive Services for Women (2011)

Exhibit 20     JA-0000562         JA-0000596       IFR, 75 Fed. Reg. 41,726 (July 19, 2010)
Selected Comments Opposing Rule
Exhibit 21     JA-0000597         JA-0000608       AccessMatters Comments

Exhibit 22     JA-0000609         JA-0000627       ACLU Comments

Exhibit 23     JA-0000628         JA-0000629       American Academy of Family Physicians Comments

Exhibit 24     JA-0000630         JA-0000639       American Academy of Nursing Comments

Exhibit 25     JA-0000640         JA-0000642       American College of Nurse-Midwives Comments

Exhibit 26     JA-0000643         JA-0000645       American College of Physicians Comments
                                                   American Congress of Obstetricians and Gynecologists, American Academy of
Exhibit 27     JA-0000646         JA-0000655
                                                   Pediatrics, & Society for Adolescent Health and Medicine Comments


                                                              1
               Case 2:17-cv-04540-WB Document 169 Filed 05/15/19 Page 3 of 7


   Exhibit
                Begin Bates      End Bates                                      Description
   Number
Exhibit 28   JA-0000656       JA-0000662     American Public Health Association Comments

Exhibit 29   JA-0000663       JA-0000669     American Society for Emergency Contraception Comments

Exhibit 30   JA-0000670       JA-0000677     Americans United for Separation of Church and State Comments

Exhibit 31   JA-0000678       JA-0000689     Asian & Pacific Islander American Health Forum Comments

Exhibit 32   JA-0000690       JA-0000699     Black Women's Health Imperative Comments

Exhibit 33   JA-0000700       JA-0000705     California Department of Insurance Comments

Exhibit 34   JA-0000706       JA-0000720     California Planned Parenthood Education Fund Comments

Exhibit 35   JA-0000721       JA-0000728     Catholics for Choice Comments

Exhibit 36   JA-0000729       JA-0000744     Center for American Progress (General) Comments

Exhibit 37   JA-0000745       JA-0000762     Center for American Progress (Women With Disabilities) Comments
                                             Center for American Progress, Autistic Self-Advocacy Network, Autism Women's
Exhibit 38   JA-0000763       JA-0000778
                                             Network, & National LGBT Task Force Comments
Exhibit 39   JA-0000779       JA-0000795     Center for Inquiry & Secular Coalition for America Comments

Exhibit 40   JA-0000796       JA-0000798     Coalition for Liberty & Justice Comments

Exhibit 41   JA-0000799       JA-0000805     Colorado Consumer Health Initiative Comments

Exhibit 42   JA-0000806       JA-0000808     Colorado Health Foundation Comments

Exhibit 43   JA-0000809       JA-0000821     County of Santa Clara Comments

Exhibit 44   JA-0000822       JA-0000847     Center for Reprodutive Rights Comments

Exhibit 45   JA-0000848       JA-0000848     District of Columbia Health Benefit Exchange Authority Comments

Exhibit 46   JA-0000849       JA-0000860     Equality California Comments

Exhibit 47   JA-0000861       JA-0000863     Equality North Carolina Comments

Exhibit 48   JA-0000864       JA-0000869     Essential Access Health Comments

Exhibit 49   JA-0000870       JA-0000881     Family Planning Councils of America Comments

Exhibit 50   JA-0000882       JA-0000888     Feminist Majority Foundation Comments

Exhibit 51   JA-0000889       JA-0000926     Guttmacher Institute Comments

Exhibit 52   JA-0000927       JA-0000937     Human Rights Campaign Comments

Exhibit 53   JA-0000938       JA-0000943     Human Rights Watch Comments

Exhibit 54   JA-0000944       JA-0000950     Ibis Reproductive Health Comments

Exhibit 55   JA-0000951       JA-0000955     Institute for Policy Integrity at NYU School of Law Comments

Exhibit 56   JA-0000956       JA-0000966     Jobs With Justice Comments



                                                        2
               Case 2:17-cv-04540-WB Document 169 Filed 05/15/19 Page 4 of 7


   Exhibit
                Begin Bates      End Bates                                     Description
   Number
                                             Ten Labor, Worker Justice, Citizen Advocacy, Immigration, and Women's
Exhibit 57   JA-0000967       JA-0000977
                                             Organizations Comments
Exhibit 58   JA-0000978       JA-0000988     Lambda Legal Comments

Exhibit 59   JA-0000989       JA-0001005     The Leadership Conference on Civil and Human Rights Comments

Exhibit 60   JA-0001006       JA-0001014     Legal Voice Comments

Exhibit 61   JA-0001015       JA-0001031     Lift Louisiana Comments

Exhibit 62   JA-0001032       JA-0001034     Massachusetts Office of Health and Human Services Comments

Exhibit 63   JA-0001035       JA-0001049     Members of Congress Comments

Exhibit 64   JA-0001050       JA-0001053     Three Members of Congress Comments

Exhibit 65   JA-0001054       JA-0001069     NARAL Pro - Choice America Comments

Exhibit 66   JA-0001070       JA-0001077     NARAL Pro - Choice Maryland Comments

Exhibit 67   JA-0001078       JA-0001093     National Asian Pacific American Women's Forum Comments

Exhibit 68   JA-0001094       JA-0001096     National Center for Health Research Comments

Exhibit 69   JA-0001097       JA-0001112     National Center for Lesbian Rights Comments

Exhibit 70   JA-0001113       JA-0001118     National Center for Transgender Equality Comments

Exhibit 71   JA-0001119       JA-0001127     National Council of Jewish Women Comments

Exhibit 72   JA-0001128       JA-0001129     National Council of Jewish Women, Greater New Orleans Section Comments

Exhibit 73   JA-0001130       JA-0001141     National Family Planning & Reproductive Health Association Comments

Exhibit 74   JA-0001142       JA-0001162     National Health Law Program Comments

Exhibit 75   JA-0001163       JA-0001179     National Institute for Reproductive Health Comments

Exhibit 76   JA-0001180       JA-0001198     National Latina Institute of Reproductive Health Comments

Exhibit 77   JA-0001199       JA-0001204     National LGBTQ Task Force Comments

Exhibit 78   JA-0001205       JA-0001212     National Network of Abortion Funds Comments
                                             National Partnership for Women & Families, Jacobs Institute of Women's Health,
Exhibit 79   JA-0001213       JA-0001219
                                             Union of Concerned Scientists Comments
Exhibit 80   JA-0001220       JA-0001240     National Partnership for Women & Families Comments

Exhibit 81   JA-0001241       JA-0001247     National Women's Health Network Comments

Exhibit 82   JA-0001248       JA-0001250     New York State Department of Financial Services Comments

Exhibit 83   JA-0001251       JA-0001264     NMAC Comments

Exhibit 84   JA-0001265       JA-0001281     National Women's Law Center Comments

Exhibit 85   JA-0001282       JA-0001286     New York City Comments



                                                        3
                 Case 2:17-cv-04540-WB Document 169 Filed 05/15/19 Page 5 of 7


   Exhibit
                  Begin Bates      End Bates                                      Description
   Number
Exhibit 86     JA-0001287       JA-0001302     Physicians for Reproductive Health Comments

Exhibit 87     JA-0001303       JA-0001309     Power to Decide Comments
                                               Planned Parenthood Federation of American & Planned Parenthood Action Fund
Exhibit 88     JA-0001310       JA-0001320
                                               Comments
Exhibit 89     JA-0001321       JA-0001327     Professor James Trussell, Princeton University Comments
                                               Public health practitioners and members of faculty, Columbia University Mailman
Exhibit 90     JA-0001328       JA-0001333
                                               School of Public Health Comments
Exhibit 91     JA-0001334       JA-0001344     Public Health Solutions Comments

Exhibit 92     JA-0001345       JA-0001359     Raising Women's Voices for the Health Care We Need Comments

Exhibit 93     JA-0001360       JA-0001361     Representatives of Education and Youth Development Communities Comments

Exhibit 94     JA-0001362       JA-0001376     Reproductive Rights and Justice Practicum at Yale Law School Comments

Exhibit 95     JA-0001377       JA-0001383     SisterLove Inc Comments

Exhibit 96     JA-0001384       JA-0001392     State Attorneys General Comments

Exhibit 97     JA-0001393       JA-0001397     Texas House Women's Health Caucus Comments

Exhibit 98     JA-0001398       JA-0001404     Texas Policy Evaluation Project Comments

Exhibit 99     JA-0001405       JA-0001409     Texas Women's Healthcare Coalition Comments

Exhibit 100    JA-0001410       JA-0001428     URGE Unite for Reproductive and General Equality Comments

Exhibit 101    JA-0001429       JA-0001445     Whitman-Walker Health Comments

Exhibit 102    JA-0001446       JA-0001459     Wisconsin Alliance for Women's Health Comments

Exhibit 103    JA-0001460       JA-0001471     Women's Health and Family Planning Association of Texas Comments

Exhibit 104    JA-0001472       JA-0001486     Women's Law Project Comments

Exhibit 105    JA-0001487       JA-0001501     Yale Students for Reproductive Justice Comments
Comments Supporting Rules
Exhibit 106    JA-0001502       JA-0001505     Archdiocese of New Orleans Comments
               JA-0001506       JA-0001516     [intentionally omitted]
Exhibit 107    JA-0001517       JA-0001517     Archdiocese of St. Louis Comments

Exhibit 108    JA-0001518       JA-0001522     Association of Catholic Colleges and Universities Comments

Exhibit 109    JA-0001523       JA-0001524     Christian Legal Society Comments

Exhibit 110    JA-0001525       JA-0001528     Church Alliance Comments

Exhibit 111    JA-0001529       JA-0001535     The Ethics & Religious Commission of the Southern Baptist Convention Comments

Exhibit 112    JA-0001536       JA-0001541     Family Research Council Comments (Religious Exemption)

Exhibit 113    JA-0001542       JA-0001548     Family Research Council Comments (Moral Exemption)



                                                          4
                   Case 2:17-cv-04540-WB Document 169 Filed 05/15/19 Page 6 of 7


   Exhibit
                    Begin Bates       End Bates                                       Description
   Number
Exhibit 114      JA-0001549        JA-0001551     Locke Lorde LLP Comments

Exhibit 115      JA-0001552        JA-0001554     National Association of Catholic Nurses USA Comments (Religious Exemption)

Exhibit 116      JA-0001555        JA-0001557     National Association of Catholic Nurses USA Comments (Moral Exemption)

Exhibit 117      JA-0001558        JA-0001566     National Catholic Bioethics Center Comments

Exhibit 118      JA-0001567        JA-0001569     Solidarity HealthShare Comments

Exhibit 119      JA-0001570        JA-0001586     United States Conference of Catholic Bishops Comments

Exhibit 120      JA-0001587        JA-0001593     Individual Comments Supporting Rules
Other Comments
Exhibit 121      JA-0001594        JA-0001599     America's Health Insurance Plans Comments

Exhibit 122      JA-0001600        JA-0001609     Blue Cross Blue Shield Association Comments

Exhibit 123      JA-0001610        JA-0001612     CVS Health Comments

Exhibit 124      JA-0001613        JA-0001616     National Association of Health Underwriters Comments

Exhibit 125      JA-0001617        JA-0001619     Pharmaceutical Care Management Association Comments

Exhibit 126      JA-0001620        JA-0001628     Individual Comments Neither For Nor Against Rules
Studies from Earlier Regulations
                                                  Bailey MJ, More Power to the Pill: The Impact of Contraceptive Freedom on
Exhibit 127      JA-0001629        JA-0001661
                                                  Women's Life Cycle Labor Supply, Quarterly Journal of Economics (2006)
                                                  Conde-Aguledo, A., et al., Birth Spacing and Risk of Adverse Perinatal
Exhibit 128      JA-0001662        JA-0001676
                                                  Outcomes—A Meta-Analysis, Journal of the American Medical Association (2006)
                                                  Fuentes-Afflick, E., & Hessol, N., Interpregnancy Interval and the Risk of
Exhibit 129      JA-0001677        JA-0001684
                                                  Premature Infants, Obstetrics & Gynecology (2000)
                                                  Gipson, J.D., et al., The Effects of Unintended Pregnancy on Infant, Child and
Exhibit 130      JA-0001685        JA-0001705
                                                  Parental Health: A Review of the Literature, Studies on Family Planning (2008)
                                                  Goldin C & Katz L, Career and Marriage in the Age of the Pill, American Economic
Exhibit 131      JA-0001706        JA-0001710
                                                  Review (2000)
                                                  Goldin C and Katz LF, The Power of the Pill: Oral Contraceptives and Women's
Exhibit 132      JA-0001711        JA-0001752
                                                  Career and Marriage Decisions, Journal of Political Economy (2002)
                                                  Postlethwaite, D., et al., A Comparison of Contraceptive Procurement Pre- and Post-
Exhibit 133      JA-0001753        JA-0001758
                                                  Benefit Change, 76 Contraception 360 (2007)
                                                  Sonfield, A., The Case for Insurance Coverage of Contraceptive Services and
Exhibit 134      JA-0001759        JA-0001763
                                                  Supplies Without Cost Sharing, 14 Guttmacher Pol'y Rev. 10 (2011)
                                                  Testimony of Guttmacher Inst., submitted to the Comm. on Preventive Servs. for
Exhibit 135      JA-0001764        JA-0001783
                                                  Women, Inst. of Med. (Jan. 12, 2012)
                                                  Zhu, B., Effect of Interpregnancy Interval on Birth Outcomes: Findings from Recent
Exhibit 136      JA-0001784        JA-0001792
                                                  U.S. Studies, International Journal of Gynecology & Obstetrics (2005)
Other Documents
Exhibit 137      JA-0001793        JA-0001929     Preliminary Injunction Hearing Transcript (Dec. 14, 2017) (ECF No. 69)

Exhibit 138      JA-0001930        JA-0001936     Spreadsheet of Litigating Entities (IFRs)

Exhibit 139      JA-0001937        JA-0001963     Spreadsheed of Accommodated Entities

Exhibit 140      JA-0001964        JA-0001970     Spreadsheet of Litigating Entities (Final Rules)




                                                             5
                Case 2:17-cv-04540-WB Document 169 Filed 05/15/19 Page 7 of 7


   Exhibit
                 Begin Bates      End Bates                                       Description
   Number
Exhibit 141   JA-0001971       JA-0001972     ESBA Form 700 Certification (Aug. 2014)

Exhibit 142   JA-0001973       JA-0002194     Kaiser Family Foundation Employer Health Benefits (2017 Annual Survey)
                                              Jennifer Haberkorn, Two Years Later, Few Hobby Lobby Copycats Emerge, Politico
Exhibit 143   JA-0002195       JA-0002199
                                              (Oct. 11, 2016)
                                              Helen M. Alvare, No Compelling Interest The Birth Control Mandate and Religious
Exhibit 144   JA-0002200       JA-0002258
                                              Freedom (May 1, 2013)
                                              Michael J. New, Analyzing the Impact of State Level Contraception Mandates on
Exhibit 145   JA-0002259       JA-0002283
                                              Public Health Outcomes (2015)
Exhibit 146   JA-0002284       JA-0002343     Declaration of Mother Superior Marie Vincente (ECF No. 19-2)

Exhibit 147   JA-0002344       JA-0002363     FDA, Birth Control (Mar. 6, 2018)

Exhibit 148   JA-0002364       JA-0002367     FDA, Is It Really FDA Approved? (Jan. 17, 2017)
                                              Declaration of Seth A. Mendelsohn, Executive Deputy Insurance Commissioner, PA
Exhibit 149   JA-0002368       JA-0002372
                                              Department of Insurance (ECF No. 90-18)
Exhibit 150   JA-0002373       JA-0002375     HHS, Introduction: About HHS (last visited May 14, 2019)

Exhibit 151   JA-0002376       JA-0002555     Congressional Record Excerpts (Nov. 30 - Dec. 3, 2009)
              JA-0002556       JA-0002563     HHS, Trends in Teen Pregnancy and Childbearing (May 14, 2019)
Exhibit 152
              JA-0002564       JA-0002569     HHS, Preventive Care Benefits for Children (last visited May 15, 2019)
Exhibit 153
              JA-0002570       JA-0002647     Title X Final Rules, 84 Fed. Reg. 7714 (Mar. 4, 2019)
Exhibit 154
              JA-0002648       JA-0002649     HRSA, About HRSA (Mar. 2019)
Exhibit 155




                                                         6
